DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 1/18/2022.
Claims 1, 3-6, and 8-21 are pending. Claims 1, 6, and 11 are independent. Claims 2 and 7 are newly canceled. Claims 12-21 are newly added
The previous rejection of claims 1, 3-6, and 8-11 under 35 USC § 103 have been withdrawn in view of the amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-6, 9-14, 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (US6,504,545) in view of Shanbhag et al. (US10,242,480).

In regards to claim 1, Browne et al. substantially discloses a fond rendering method, comprising: 
receiving a character string that needs to be rendered, and reading a font file (Brown et al. fig.7 col6 ln14-23, reads a font file to render a character string);
parsing the font file to obtain text character pattern information and template information corresponding to the character string (Brown et al. fig. 7 col6 ln14-32, parses font file to obtain templates (text objects) corresponding to characters in string); 
generating an animation unit according to the text character pattern information and the template information (Browne et al. fig. 14 col8 ln51-65, generates animation unit from composited images according to pattern and template information) ; and 
rendering the animation unit (Browne et al. fig. 14 col8 ln51-65, renders composited animation image to output device). 
Browne et al. does not explicitly disclose wherein, before generating the animation unit according to the text character pattern information and the template information, the method further comprises:
performing an interpolation operation on each motion attribute in the text character pattern information and/or the template information; and
wherein the interpolation operation comprises one or more of: a scaling, a displacement, a shadow, and a luminescence.
However Shanbhag et al. substantially discloses wherein, before generating the animation unit according to the text character pattern information and the template information, the method further comprises:
performing an interpolation operation on each motion attribute in the text character pattern information and/or the template information (Shanbhag et al. fig. 12 col12 ln11-25, performs interpolation operations of keyframes of glyphs); and
wherein the interpolation operation comprises one or more of: a scaling, a displacement, a shadow, and a luminescence (Shanbhag et al. fig. 12 col10 ln43-58, interpolation operation includes scaling animated glyph to align with each axis)
It would have been obvious to one or ordinary skill in the art before the filing date of the invention to have combined the animation method of Brown et al. with the font animation method of Shanbhag et al. in order to efficiently store animation frames (Shanbhag et al. col1 ln42-52).

In regards to claim 4, Browne et al. as modified by Shanbhag et al. substantially discloses the font rendering method according to claim 1, wherein, the text character pattern information comprises one or more of: a whole-word base map, a component base map, and an outline base map (Browne et al. col7 ln48-60); 
the template information comprises one or more of: text dynamic typesetting information, text dynamic stretching and rotation information, text dynamic color information, pendant dynamic attribute information, and text overall dynamic mask information (Browne et al. col8 ln26-35); and 
the character string comprises at least one character, and the character comprises any one or combination of the following: a Chinese character, an Arabic character, and an English character (Browne et al. fig. 11 col7 ln48-60).  

In regards to claim 5, Browne et al. as modified by Shanbhag et al. substantially discloses the font rendering method according to claim 1, wherein, the font file comprises a font file of standard black-and-white words in a TrueType format and one or more of: a template attribute table, a character pattern typesetting information table, a character pattern rendering information table, a rendering information metadata table, a picture animation information table, a shader attribute table, a picture table, and a shader source code table (Browne et al. col12 ln17-28).  

Claims 6, and 9-10 recite substantially similar limitations to claims 1, and 4-5. Thus claims6, and 9-10 are rejected along the same rationale as claims 1, and 4-5. 

Claim 11 recites substantially similar limitations to claim 1. Thus claim 11 is rejected along the same rationale as claim 1.

In regards to claim 12, Browne as modified by Shanbhag et al. substantially discloses the font rendering method according to claim 1, wherein a frequency of the animation unit is a fixed frame interval or an irregular frame interval (Shanbhag et al. col10 ln59 to col11 ln10).  
It would have been obvious to one or ordinary skill in the art before the filing date of the invention to have combined the animation method of Brown et al. with the font rending method of Kobayashi et al. and the font animation method of Shanbhag et al. in order to efficiently store animation frames (Shanbhag et al. col1 ln42-52).

In regards to claim 13, Browne as modified by Shanbhag et al. substantially discloses the font rendering method according to claim 1, wherein the method further comprises customizing template effects according to different font effects and different rows and columns (Shanbhag et al. fig. 6 col6 ln16-32).  
It would have been obvious to one or ordinary skill in the art before the filing date of the invention to have combined the animation method of Brown et al. with the font rending method of Kobayashi et al. and the font animation method of Shanbhag et al. in order to efficiently store animation frames (Shanbhag et al. col1 ln42-52).

In regards to claim 14, Browne as modified by Shanbhag et al. substantially discloses the font rendering method according to claim 1, wherein the method further comprises arranging text size in the animation unit in a mixed manner, customizing text position in the animation unit, and customizing text color and special effects in the animation unit (Browne et al. col6 ln33-47).  


In regards to claim 16, Browne as modified by Shanbhag et al. substantially discloses the font rendering method according to claim 1, wherein the method further comprises: 
restoring rendered font effect to the character string and pasting the character string upon receiving a command for copying the rendered font effect (Browne et al. col12 ln46-62).  

Claims 17-19 and 21 recite substantially similar limitations to claims 12-14 and 16. Thus claims 17-19 and 21 are rejected along the same rationale as claims 12-14 and 16.


Claim 3, 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. in view of Shanbhag et al. and Kobayashi et al. (US2006/0170684).

In regards to claim 3, Browne et al. as modified by Kobayashi et al. and Shanbhag et al. substantially discloses the font rendering method according to claim 1, wherein rendering the animation unit comprises: 
wherein the frame layer rendering comprises: background effect drawing, single word image effect drawing, whole image effect drawing, font effect drawing, and foreground effect drawing (Browne et al. col12 ln63 to col13 ln5); and 
a way of the color filling comprises one or more of: a gradient, a texture, a pure color, and an animation (Browne et al. Col10 ln7-18).  
Browne et al. does not explicitly disclose performing frame layer rendering and color filling on each frame of data of the animation unit by graphics processing unit (GPU).
However Kobayashi et al. substantially discloses performing frame layer rendering and color filling on each frame of data of the animation unit by graphics processing unit (GPU) (Kobayashi et al. para[0025]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the animation method of Browne et al. with the font rendering method of Kobayashi et al. in order to manage large font files (Kobayashi et al. para[0003]).

Claim 8 recites substantially similar limitations to claim 3. Thus claim 8 is rejected along the same rationale as claim 3. 

In regards to claim 15, Browne as modified by Shanbhag et al. and Kobayashi et al. substantially discloses the font rendering method according to claim 3, wherein the animation unit is rendered based on Open Graphics Library (OpenGL) technology and using the GPU, wherein the OpenGL is a hardware-independent software interface and transplanted between various platforms (Kobayashi et al. para[0025]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the animation method of Browne et al. with the font rendering method of Kobayashi et al. in order to manage large font files (Kobayashi et al. para[0003]).

Claim 20 recites substantially similar limitations to claim 15. Thus claim 20 is rejected along the same rationale as claim 15. 



Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, and 8-11 have been considered but are moot because the arguments do not apply the current rejection.




Conclusion                                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178